Per Curiam.
The court erred in denying the defendant’s motion to transfer this action from the district in which it was brought to the fifth district, borough of Brooklyn. The word “ or ” in the provision of section 17, subdivision 1, of the Municipal Court Code that an action may be brought in any district where all the plaintiffs “ or ” all the defendants reside out of the city should be read “ and,” and this court has so construed such action. (See Allen-Foster-Willett Co. v. Ginsberg, Appellate Term, First Department, October, 1915, not reported.)
Order reversed, with ten dollars costs, and motion for transfer of this action to the fifth district, borough of Brooklyn, granted.
All concur; present, Delehanty, Lydon and Levy, JJ.